TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2013



                                      NO. 03-11-00041-CR


                                   Bill Boyd Kuhn, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON;
       CONCURRING AND DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the district court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.